NO. 07-01-0312-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 18, 2001

______________________________



WESTSIDE PAINT AND BODY, INC.,



Appellant



v.



U. S.  EMPLOYEES CREDIT UNION,



Appellee

_________________________________



FROM THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY;



NO. 737-549; HON. R. JACK CAGLE, PRESIDING

_______________________________



Before BOYD, CJ., QUINN and JOHNSON, JJ. 

Westside Paint and Body, Inc. (Westside) appeals from a trial court’s judgment entered on May 18, 2001.   The clerk’s record was filed June 29, 2001.  However, the record does not reflect a request for the reporter’s record.  Thus, the appellant’s brief came due on July 30
, 2001.   
Tex. R. App. P. 
38.6 (stating that the brief is due 30 days after the date the clerk’s or reporter’s record is filed, whichever is later).   Because Westside did not file said brief by that date, we informed it,  by letter on August 31, 2001,  that its appeal would be dismissed pursuant to Texas Rule of Appellate Procedure 42.3 unless it responded within ten days and showed good cause for continuing the appeal.  On September 6, 2001, Westside filed a motion requesting an extension of the August 31, 2001 deadline to September 18, 2001.   Said motion was granted.  However, no brief was filed.  Rather, on September 19, 2001, Westside requested a second extension seeking 14 more days to file its brief.  It represented that a settlement offer was under consideration.  We granted Westside the additional time sought and directed that the brief be filed by October 3, 2001.  To date, we have received neither a brief, motion for extension, nor notification of a settlement. 

Accordingly, we dismiss this appeal for want of prosecution pursuant to Texas Rules of Appellate Procedure 38.8(a)(1) and 42.3(b) and (c).





Brian Quinn

   Justice



Do not publish.